1

2

3

4
                                     UNITED STATES DISTRICT COURT
5
                                   EASTERN DISTRICT OF CALIFORNIA
6

7

8                                               )   No. 2:16-cv-02913-GHW
     Valerie Stacker, et al.,                   )
9                                               )   Standing Order Re Summary Judgment
                           Plaintiff(s),        )   Motions
10                                              )
                   v.                           )
11                                              )
     J. Johnson, et al.,                        )
12                                              )
                           Defendant(s).        )
13                                              )
                                                )
14
            1.     You are instructed to read and to follow the requirements in Fed. R. Civ. P. 56 and
15
     Central District of California Local Rules 56-1 through 56-3.
16
            2.     A moving party who files a reply/response to an opposition to a motion for summary
17
     judgment (where the opposing party has filed a “Statement of Genuine Disputes”) shall file a
18
     “Response to Statement of Genuine Disputes” using the format delineated below. Said Response
19
     will include each initially designated uncontroverted fact (and supporting evidence), and, if the
20
     opposing party has raised a dispute to the moving party’s fact, the moving party’s response (and
21
     any supporting evidence) to rebut the opposing party’s contentions. For example:
22

23    Moving Party’s Uncontroverted Facts and          Opposing Party’s Response to Cited Fact
      Supporting Evidence                              and Supporting Evidence
24
      1. The accident occurred on June 1, 2013,        1. Undisputed
25    at 1:30 p.m.
26    Evidence: Deposition of Defendant at page
      5; Declaration of Witness A at ¶ 3.
27

28
1     2. The signal light was green in Defendant’s        2. Disputed.
      direction when she entered into the                        Immediately before the accident, the
2     intersection and immediately before                 light was green in Plaintiff’s direction and
      Plaintiff’s vehicle “ran” the red light and         Defendant ran the red light.
3     struck Defendant’s truck.
                                                          Evidence: 6/8/13 Deposition of Plaintiff at
4     Evidence: 6/3/13 Deposition of Defendant at         page 10.
      page 6.
5

6     2. Moving Party’s Response
7            On Page 10 of his deposition, Plaintiff merely states that he “believes” the light was
      green when he drove into the intersection. Also, on page 12, he admits that he had
8     consumed ten bottles of beer within one hour before the accident. Further, in the police
      report prepared at the scene by Officer Green within one half hour of the accident, Plaintiff
9     admitted that he couldn’t recall if the light was green when he entered into the intersection.
      See page 3 of Police Report No. A473501, attached as exhibit 101 to Defendant’s 6/3/13
10    Deposition.
11
            3.     Any evidentiary objections to materials filed in connection with summary judgment
12
     motions (for which a party desires the Court to specifically make a ruling) shall be delineated in
13
     a separate document (or documents) entitled "Request for Evidentiary Ruling on Specified
14
     Objections." Each objection shall: (1) cite to the evidentiary item and state its precise location by
15
     document name and Docket Number plus the page and line(s) where it appears, and (2) concisely
16
     articulate the bases for the objection(s). Objections will only be raised as to evidence (not to
17
     factual statements or factual characterizations in the opposing party's brief(s)). The Court will
18
     disregard any evidentiary objection(s) that do not comply with this instruction.
19

20

21
     IT IS SO ORDERED.
22

23

24   DATED: July 12, 2019
                                                                   GEORGE H. WU
25                                                            United States District Judge
26

27

28

                                                      2
